UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7962



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICARDO ANTIONE KING,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-01-223; CA-03-686-3)


Submitted: May 18, 2006                          Decided: May 30, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ricardo Antione King, Appellant Pro Se. Stephen Wiley Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ricardo Antione King, a federal prisoner, seeks to appeal

the district court’s order denying relief on his motion filed

pursuant to 28 U.S.C. § 2255 (2000).          An appeal may not be taken

from the final order in a § 2255 proceeding unless a circuit

justice   or   judge   issues   a    certificate   of    appealability.      A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                  28 U.S.C.

§   2253(c)(2)   (2000).    A   prisoner     satisfies    this   standard   by

demonstrating that reasonable jurists would find the district

court’s assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural rulings by the district

court are likewise debatable.         See Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                   We have

independently reviewed the record and conclude that King has not

made the requisite showing.         Accordingly, we deny a certificate of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   DISMISSED




                                     - 2 -